DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-15, drawn to a system of treating a wart with a kit, classified in A61F2013/00506.
II. 	Claims 16-19, drawn to a multi-region, multi-layered transdermal patch for treating a nongenital, nonperianal wart classified in A61M 31/002.
III. 	Claim 20, drawn to a method of treating a wart with a cycle, classified in A61K 31/60.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination recites broadly a first patch to be applied to the wart that does not require the particulars of the multi-region, multi-layered transdermal patch with a top layer comprising a first and second .  The subcombination has separate utility such as for treatment of a wart with a single medicine.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed is used to treat a single wart using two patches that are applied sequentially, whereas the apparatus as claimed can be used to treat two different warts at the same time or different times.
Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § the process as claimed is used to treat a single wart using two patches with two medications that are applied sequentially, whereas the apparatus as claimed is a single patch with two medications contained in the single patch. Thus, the process recited in Group III claimed does not, and indeed should not, be performed with the device of Group II.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Different class/subclassification areas and/or different search terms.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Idrani Dasgupta, Applicant’s attorney, on 01/15/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanington (U.S. Pat. 3,063,555, hereinafter “Hanington”).
Regarding claim 1, Hanington discloses a system for treating a wart (although Hanington does not explicitly disclose that the system treats warts, the system is used for treating skin and foot disorders such as corns and callouses, which are treated in a similar manner to warts of the foot) with a kit comprising: 
one or more first patches to be applied to the wart;
and one or more second patches to be applied to the wart (i.e., Hanington discloses a an array of patches 4, 5, 6, any of which can be considered the one or more first and second patches; Hanington discloses that these patches 4, 5, 6 may be stacked upon one another or used individually for a desired treatment; see col. 1, lines 52-57).
Regarding claim 2, while Hanington does not explicitly disclose that the system treats warts, the system is used for treating skin and foot disorders such as corns or callouses, which are treated in a similar manner to warts on the foot, thus would not be intended to be used on genital or perianal warts.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hanington (U.S. Pat. 3,063,555) in view of “Blog for Planter Warts” (Wart.com.au, 2012, hereinafter “Blog for Planter Warts”).
Regarding claim 3, it is noted that Hanington does not appear to disclose that the kit comprises an ablator.
“Blog for Planter Warts” discloses a therapy of common or plantar wart treatment comprising applying a medicament to a wart, and further teaches that an ablator such as an emery board or sandpaper may be used to pare the wart surface prior to applying the drug composition to the wart.
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the system of Hanington according to the teaching in “Blog for Planter Warts”, so as to incorporate an ablator in the system of Hanington, if one wished to improve absorption of the drug composition into the wart.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hanington (U.S. Pat. 3,063,555) in view of Dow et al (U.S. Pat. 6,387,383, hereinafter “Dow”).
Regarding claims 5-7, Hanington does not appear to disclose that the one or more holders or the one or more compartments are marked to correspond with a treatment cycle for said wart.
Dow discloses a kit for treating a skin disorder including a composition and a marking located on a holder of the composition (see col. 9, lines 25-27). The marking is 
A skilled artisan would have found it obvious at the time of the invention to modify the system of Hanington according to the teaching in Dow, in order to improve the treatment by supplying necessary instructions for its proper use.
Regarding claim 6, Hanington discloses that the kit further comprises one or more compartments 1 for storing said one or more holders (i.e., the compartment 1 is an enclosure which is used to store the holder 2; see col. 2, lines 33-42).

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hanington (U.S. Pat. 3,063,555) in view of Maibach et al (U.S. Pub. 2003/0072814 A1, hereinafter “Maibach”).
Regarding claims 8, 9, 12 and 13, Hanington discloses that the patches comprise a first adhesive material 9 (Fig. 4; see also col. 2, lines 62-65) for the purpose of securing said one or more first transdermal patches to said wart (see col. 3, lines 1-4; the patches 4, 5, 6 can be placed on the skin using the adhesive material 9), but Hanington does not appear to disclose that the one or more first patches are transdermal patches, and the one or more second patches are transdermal patches, such that the first patches comprise a first cavity to contain a first medicine which is 
Maibach discloses a system for treating a common or plantar wart, including a transdermal skin patch having a cavity, i.e., reservoir, which contains a composition to treat the wart (para [0131]-[0133]).
A skilled artisan would have found it obvious at the time of the invention to modify the patch system of Hanington according to the teaching in Maibach, so that each patch has a cavity containing a composition to treat the wart, as doing so would have been known to provide a significant reduction in size of the wart without scarring, pigmentation or other undesirable side effects (see Maibach at para [0153]). A skilled artisan would have recognized the suitability of providing both the first and second patches with respective cavities containing the composition, allowing the composition to treat warts of varying sizes, and/or treat multiple warts using the single kit, and/or treat a wart multiple times using the single kit.
Regarding claim 10, Hanington does not appear to disclose that the one or more first transdermal patches further comprise a membrane through which said first medicine may pass.
However, Maibach teaches the use of a membrane as an additional layer within a transdermal patch (see para [0136]), through which the medicine passes.
A skilled artisan would have found it obvious at the time of the invention to modify the patch system of Hanington according to the teaching in Maibach, in order to provide 
Regarding claim 11, Hanington does not appear to disclose that the first cavity contains salicylic acid.
However, Maibach teaches the use of a salicylic acid as a composition to be applied to the skin via the patch (see paras [0033], [0108]).
A skilled artisan would have found it obvious at the time of the invention to modify the patch system of Hanington according to the teaching in Maibach, in order to provide salicylic acid in the first cavity, as a long-known compound for effectively treating cutaneous warts (see Maibach at para [0019]).
Regarding claim 14, Hanington does not appear to disclose that the one or more second transdermal patches further comprise a membrane through which said first medicine may pass.
However, Maibach teaches the use of a membrane as an additional layer within a transdermal patch (see para [0136]), through which the medicine passes.
A skilled artisan would have found it obvious at the time of the invention to modify the patch system of Hanington according to the teaching in Maibach, in order to provide a membrane in the second patch through which the medicine may pass in order to control the rate at which the medicine permeates out of the patch (see Maibach at para [0136]).
Regarding claim 15, Hanington does not appear to disclose that the second cavity contains imiquimod.

A skilled artisan would have found it obvious at the time of the invention to modify the patch system of Hanington according to the teaching in Maibach, in order to provide imiquimod in the second cavity of the second transdermal patch, as a known pro-inflammatory compound for treating warts that was suggested at the time of the invention to have usefulness in treating cutaneous warts (see Maibach at para [0020]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is directed to the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/03/2021